On order of the Court, the application for leave to appeal the May 10, 2018 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other action. MCR 7.305(H)(1).
The appellants shall file a supplemental brief within 35 days of the date of this order addressing: (1) whether this Court's opinion in In re Hatcher , 443 Mich 426, 505 N.W.2d 834 (1993), correctly held that the collateral attack rule applied to bar the respondent-parents from challenging the court's initial exercise of jurisdiction over the respondents on appeal from an order terminating parental rights in that same proceeding; (2) if not, (a) by what standard should courts review the respondents' challenge to the initial adjudication, in light of the respondents' failure to appeal the first dispositional order appealable of right, see MCR 3.993(A)(1), and (b) what must a respondent do to preserve for appeal any alleged errors in the adjudication, see e.g., In re Hudson , 483 Mich. 928, 763 N.W.2d 618 (2009) ; (3) if Hatcher was correctly decided, whether due process concerns may override the collateral bar rule, see, In re Sanders , 495 Mich. 394, 852 N.W.2d 524 (2014), and In re Wangler , 498 Mich. 911, 870 N.W.2d 923 (2015) ; (4) whether a trial court is permitted to visit a respondent's home to observe its condition, and, if so, what parameters should apply to doing so; and (5) whether a trial court may interview a child who is the subject of child protective proceedings in chambers, and, if so, what parameters should apply to doing so.
In addition to the brief, the appellants shall electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellees shall file supplemental briefs within 21 days of being served with the appellants' brief. The appellees shall also electronically file appendices, or in the alternative, stipulate to the use of the appendix filed by the appellants. A reply, if any, must be filed by the appellants within 14 days of being served with the appellees' briefs. The parties should not submit mere restatements of their application papers.
The Family Law Section and the Children's Law Section of the State Bar of Michigan, the Legal Services Association of Michigan, and the Michigan State Planning Body for Legal Services are invited to file briefs amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.